CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/28/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/28/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Zeller, Li and Manjeshwar does not teach on the amendment claims, therefore, the rejection of 35 U.S.C. 103 should be removed. 

In regards to Argument 2, Applicant/s state/s that amendment to claim 17, over the rejection of 35 U.S.C. 112(b). 

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1-6, 10-15, 17-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The Examiner has withdrawn the rejections for 35 USC § 112 in response to Applicants amendments.

Allowable Subject Matter
Claims 1-6, 10-15, 17-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-6, 10-15, 17-21 are allowed since the closest prior arts are  Xu et al (U.S. Patent Pub. No. 2020/0236545), Zizi et al (U.S. Patent Pub. No. 2016/0220151), Zeller et al (U.S. Patent Pub. No. 2020/0110145), Liet et al (U.S. Patent Pub. No. 2019/0133542) in view of Manjeshwar et al (U.S. Patent Pub. No. 2016/0128664)
However, when looking at all the available prior arts, none teach that wherein correcting the amplitude information of the motion signal comprises: determining an envelope of the motion signal, wherein the envelope of the motion signal includes a high frequency component and a low frequency component; processing the envelope of the motion signal by reducing the low frequency component to obtain a processed envelope of the motion signal; and correcting the amplitude information of the motion signal based on the processed envelope of the motion signal, wherein an amplitude change rate of the high frequency component is less than a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 2/258/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665